Citation Nr: 0302357	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-16 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for barotitis.  

2.  Entitlement to service connection for residuals of a left 
eye contusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from May 1980 to 
January 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  It has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).

In July 2000, the Board remanded this matter to RO for 
further development.  The appeal has been returned for 
appellate review.  


FINDINGS OF FACT

1.  Barotitis in service was acute and transitory.  

2.  There is no current pathology or chronic residuals 
attributed to barotitis.  

3.  There are no chronic residuals of a left eye contusion in 
service.


CONCLUSION OF LAW

1.  Service connection for barotitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  

2.  Service connection for residuals of a left eye contusion 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The appellant filed a claim for service 
connection for inner ear dispersion (barotitis) and residuals 
of left eye contusion in February 1997, and there is no issue 
as to the provision of a form or completion of an 
application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant was provided a copy of the July 
1997 rating action, which denied his claims for service 
connection and summarized the evidence then of record.  The 
December 2001 statement of the case identified the evidence 
then of record and the regulations pertinent to his claims.  
In the July 2000 Remand, the Board pointed out evidence that 
was necessary to reach an equitable disposition of the 
veteran's claims and directed the RO to obtain such 
documents.  Pursuant to the July 2000 Remand, VA contacted 
the veteran in August 2000 and asked him to provide current 
medical records from private physicians who had treated him 
since January 1, 1998, and to provide a copy of any private 
flight examination reports since his separation from service.  
In February 2000, VA contacted the veteran and informed him 
of the nature of his claim and the factors and type of 
evidence that may support his claims.  The veteran was also 
instructed as to how he could assist in the development of 
his claim.  Specifically, the veteran was requested to 
provide the following:  (1) the name, address and date of 
treatment of the person, agency, or company with records that 
might be pertinent to his claims; (2) an authorization of 
release of information for any private health care provider 
listed above.  The supplemental statement of case dated in 
August 2002 informed the veteran of the evidence of record 
and provided an analysis of facts under controlling 
regulations.  VA has discharged its duty to notify the 
claimant of the evidence and information necessary to 
substantiate his claims and of the respective 
responsibilities of the parties with respect to obtaining 
evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  All 
service medical records, VA medical records are associated 
with the file, and those private medical records for which 
the claimant has provided releases are of record.  VA has 
discharged its duty to assist in obtaining evidence to 
substantiate the claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA provided the veteran examinations in March and 
July 2002.  Those examinations contain adequate findings and 
opinions.  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2002).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Barotitis

The report of a service qualification examination dated in 
February 1980 is negative for complaints, findings, or a 
diagnosis pertaining to an ear disorder or barotitis.  (It 
was note that the veteran had a possible hearing loss).  
Service medical records dated in September 1981 and April 
1982 reflect that the veteran was seen for symptoms including 
sore throat and sinus congestion which were associated with 
an upper respiratory infection with pharyngitis.  On October 
20, 1982, the veteran complained of left earblock.  He was 
assessed as having barotitis and was prescribed medication.  
A couple of days later, it was noted that the veteran had had 
problems draining his ear in low-pressure chambers.  He 
complained of head congestion.  The diagnosis was upper 
respiratory infect with probable secondary bronchitis.  An 
October 26, 1982, entry shows that the veteran was seen for a 
cold follow-up and that he felt better.  Objective findings 
showed that the tympanic membrane was non-mobile.  The 
diagnosis was serous otitis media of both ears.  On October 
28, 1982, it was noted that the veteran's barotitis had 
resolved with adequate valsalva. The examination was within 
normal limits.  Medical records dated in January 1985, 
September 1987, November 1991, and June 1993 reflect that the 
veteran complained of ear pain in either or both ears.  Ear 
pain and sinus pressure were noted.  The diagnoses included 
viral upper respiratory infection.  At a flight examination 
dated in December 1993, the veteran noted ear, nose, or 
throat trouble.  No specific reference was made to an ear 
problem; the veteran noted that he had a broken nose.  In 
March 1994, the veteran reported blockage of the right ear 
after returning from a flight.  He also reported that he had 
a lingering cold.  The diagnostic impression was viral upper 
respiratory infection.  Flight examinations dated in November 
1994 and November 1995 do not reflect complaints pertaining 
to barotitis, although the veteran noted a history of ear, 
nose, or throat problems.  Clinical findings showed that the 
veteran ears were normal and valsalva was normal, 
bilaterally.  In February 1996, the veteran as seen for a 
productive cough, dizziness, and sneezing.  On examination, 
there was frontal sinus tenderness and right erythema.  There 
was no bilateral valsalva.  The diagnosis was possible 
sinusitis and right otitis interna versus externa.  Ear pain 
and sinus pressure were noted.  A medical recommendation for 
flying duty dated in February 1996 shows that the veteran was 
on temporary medical suspension.  In the remarks section, 
sinusitis was noted and that the veteran was unable to clear 
his ears. 

At an October 1996 retirement examination, the veteran 
reported ear, nose, or throat problems.  The veteran did not 
specify the types of problems that he was experiencing.  A 
clinical evaluation showed that the valsalva was within 
normal limits.  The examiner noted that there were no major 
medical problems.  

At a VA examination dated in March 1997, the veteran did not 
complain of any symptoms associated with barotitis.  An 
examination of the ears revealed that the canals were clear.  
The tympanic membrane was intact.  There was no perforation 
or discharge.  No diagnosis was entered with respect to 
barotitis.  

On a medical certificate and student pilot certificate dated 
in December 1998, the veteran indicated that he was taking 
medication for barotitis.  An examination showed that the 
ears in general, including the internal and external canals 
and ears drums, were normal.  There was no diagnosis entered 
pertaining to an inner dispersion or barotitis.  

In March 2002, the veteran was provided a VA examination to 
determine the etiology of his claimed barotitis.  The 
examiner provided information from medical periodicals that 
demonstrate the nature of and treatment of barotitis.  The 
examiner noted that the PDR Family Guide Encyclopedia of 
Medicine stated that barotitis is an injury to the middle ear 
that results when a blockage develops in the tube (Eustachian 
tube) that normally equalizes pressure within the middle ear 
space.  When normal airflow is blocked (generally due to 
sinus/allergy symptoms or a head cold), pressure can build in 
the ear.  This condition is usually not serious and clears up 
in a few hours or days.  It can result from air pressure 
changes that occur during scuba, airplane flights or trips 
through the mountains.  Barotitis can be caused by injury to 
the ear.  Signs or symptoms are temporary hearing loss, 
plugged ears, dizziness or ringing in the ears.  Usually no 
care is need, but if the problem persists, medication may be 
prescribed for an infection, for pain, or to "unplug" the 
ears.  The examiner also cited the World Book Medical 
Encyclopedia to say that barotitis usually clears up once a 
person is on the surface.  

After reviewing the veteran's claims file, the examiner noted 
that the veteran had a chronic history of sinusitis and that 
the combination of symptoms from sinusitis and air pressure 
changes cause barotitis.  The examiner noted that since the 
veteran still has sinus problems and is still flying the 
diagnosis could be current.  The examiner noted that the 
condition is the result of any type of pressure change and 
sinus/allergy/cold symptoms and that the combination 
contributing to the condition would be exacerbated by any 
type of flying.  Flying does not cause barotitis, but is a 
contributing factor.  The examiner opined that the claims 
file was absent of notations regarding his service 
contributing to his sinus/allergy symptoms with the exception 
of allergic reactions to fire ants and bee stings.  

The record includes lay statements dated in March and April 
2002 from people who were associated with the veteran in his 
capacity as a pilot.  In the March 2002 statement, W.P. 
stated that he worked as a flight mechanic with the veteran.  
During his entire professional association with the veteran, 
W.P. stated the veteran had problems with clearing his ears 
after altitude changes and that he had inner ear blockages.  
He complained of pain or discomfort in his ears following 
flights.  W.P. observed the veteran take ibuprofen and 
sudafedrin [sic] to relieve his symptoms.  

In April 2002, D.M. indicated that he had flown with the 
veteran on numerous occasions.  He indicated that he observed 
that the veteran had problems with inner ear disberisms [sic] 
after altitude change.  He added that the veteran complained 
of pain or discomfort in his ears during flights.  He noted 
that the veteran had to clear his ear blockage by a Valsalva 
maneuver.  

The record shows that the veteran had barotitis in October 
1982.  It was treated and resolved within that same month.  
The veteran also complained of ear blockage of the right ear 
after returning from a flight in 1994; however, no diagnosis 
of barotitis was entered.  As pointed out by the VA examiner 
in March 2002, the veteran had a chronic history of 
sinusitis, and the combination of symptoms from sinusitis and 
air pressure changes may cause barotitis.  Although the 
veteran had several bouts of upper respiratory infections 
including bronchitis and sinusitis, and he complained of ear 
problems subsequent to the initial diagnosis of barotitis, 
none of those symptoms were associated with barotitis.  When 
the veteran was seen for his retirement examination, there 
were no complaints or clinical findings associated with 
barotitis.  

The medical evidence is that barotitis is or may be 
associated with flying while experiencing upper respiratory 
infections such as the veteran has been shown to experience.  
It is also clear that the condition is one that occurs 
temporarily and resolves.  Chronic residuals are not shown.  
The VA examiner did not diagnose a chronic disorder and noted 
that barotitis is not a disease.  It is a condition that 
appears when a person has sinus trouble and undergoes changes 
in the air pressure or altitude.  In that connection, when 
the veteran is flying and is not having sinus problems, 
allergy problems or a cold, he will not experience barotitis.  
Barotitis is thus an acute and transitory condition for this 
veteran, analogous to a seasonal or acute allergic 
manifestation that subsides on removal or absence of the 
allergen.  See 38 C.F.R. § 3.308 (2002).  It occurs when a 
combination of conditions arises, and resolves without 
chronic residuals.

There is no medical evidence of a chronic disorder or 
pathology associated with barotitis, nor are there any 
residuals thereof.  Without a chronic disability attributable 
to the barotitis, service connection for barotitis is not 
warranted.  38 U.S.C.A. § 1110, 1131; see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Left Eye Contusion

When the veteran entered the service in February 1980, the 
veteran had a corrected visual acuity of 20/20 in the right 
and 20/15 in the left.  The report of an eye consultation 
dated in January 1981 shows that the veteran was diagnosed as 
having myopic cystitis.  In August 1986, the veteran was 
involved in a helicopter crash and incurred a contusion to 
the left eye.  An optometry examination record dated in 
September 1986 shows that the veteran was seen for contused 
left eye and suspect vision loss.  It was noted that the 
veteran had worn eyeglasses for two years.  The veteran 
complained of headaches.  At the conclusion of an eye 
examination, the veteran was diagnosed as having myopia.  In 
January 1988, the veteran reported that his vision had 
improved with his current prescription.  The veteran was 
diagnosed as having low myopia of both eyes.  Subsequent 
medical records reflect that the veteran's ocular health was 
within normal limits.  In November 1991, he was diagnosed as 
having myopic astigmatism refractive error.  In May 1992, the 
veteran complained of dizziness and a contusion to the left 
eye.  It was noted that subsequent examinations were normal, 
and there was no sequela.  In December 1993, the veteran was 
diagnosed as having stable myopic astigmatism of both eyes.  
The veteran's ocular health was within normal limits.  In 
October 1995, the veteran was assessed as having low myopia.  
At the October 1996 retirement examination, the veteran 
reported a history of eye trouble.  The veteran's vision was 
correctable to 20/20 in the right eye and correctable to 
20/17 in the left.  

The report of a VA examination dated in March 1997 reflects 
that visual acuity of the right eye was 20/20 corrected.  The 
left eye had a corrected visual acuity of 20/20 corrected 
(near), and 20/20 corrected far.  There was no diplopia.  
Visual fields were full to confrontation.  The optic nerve 
was flat and had a healthy neural rim in both eyes.  The 
macula was clear and the retina was flat.  The diagnosis was 
low myopia and glaucoma suspect secondary to previous 
contusion of the left eye.  

At a private eye examination dated in May 2000, the veteran 
reported pressure behind the eyes, poor night vision, 
occasional gritty feeling in the left eye, blurred vision in 
the left eye, eye pain or soreness in the left eye, and 
double vision in the left eye.  At the conclusion of an 
examination of the eyes, the examiner diagnosed the veteran 
as having left eye pain, tear insufficiency.  

As an initial matter, the record establishes that the veteran 
had decreased visual acuity prior to the accident in October 
1982.  It is not refuted that the veteran incurred a 
contusion to the left eye as a result of the accident.  
However, the service medical records reflect that the 
affected eye healed without sequelae.  

However, the veteran maintains that he currently has 
residuals of the left eye contusion that warrant service-
connection.  In that regard, the record contains two opposing 
medical opinions.  

First, is the May 5, 2000, opinion of John T. Bender, O.D.  
Dr. Bender indicated that he saw the veteran on May 4, 2000, 
for complaints of painful eye that the veteran described as a 
"pressure" sensation behind the left eye and a scratch 
sensation in the left eye.  Dr. Bender indicated that the 
veteran had no visual complaints, and his best-corrected 
acuity was 20/20 in each eye.  The doctor noted that the 
veteran had intermittent alternating exotropia due to 
moderate exophoria and convergence insufficiency.  Dr. Bender 
stated that he could not determine the origin of the problem, 
but stated that it was entirely likely to be associated with 
the head injury that the veteran incurred in service.  He 
explained that there could have been some 6th cranial nerve 
damage that could have caused exotropia-which could also 
account for the veteran's eye-strain-related pain.  He noted 
that a retinal examination did not reveal any signs of 
disease or injury, and there was no scarring, no nerve dead 
edema, or retinal abnormalities.  Dr. Bender indicated that 
testing showed a significant tear gland dysfunction on the 
left eye.  The doctor opined that that was likely the cause 
of the veteran's eye discomfort.  The doctor opined that it 
was highly probable that the unilateral tear gland 
dysfunction was directly related to the contusion to the left 
eye and that there could have been nerve or glandular damage 
due to the trauma.  Dr. Bender stated that he felt 
comfortable making that assumption because the veteran was 
too young for this to be an age-related problem and the fact 
that the problem is unilateral indicated that it is not a 
congenital disorder.  

Next, is the opinion of the VA examiner in July 2002. The 
examiner indicated that he reviewed the veteran's entire 
claims file.  He noted the veteran's service accident.  The 
examiner pointed out that when the veteran entered the 
service in February 1980 his vision was 20/30 in both eyes 
correctable to 20/20 in the right and 20/15 in the left.  The 
veteran broke his nose in August 1985, but the orbit was 
intact.  The examiner indicated that the veteran's vision or 
eye condition was stable before and after the crash.  The 
examiner pointed out, however, that there was some confusion 
regarding the veteran's eye condition in August 1986 which 
showed that the veteran was beginning to become presbyopic; 
however, the veteran's prescription and vision were still 
approximately the same and correctable to 20/20.  The 
examiner noted that there were no residuals or sequelae in 
terms of the ocular adnexa, and the fundi were normal.  In 
essence, it was noted that the diagnosis of amblyopia 
exanopsia was entered in error.  The examiner noted that the 
veteran had equal correctable vision.  The examiner added 
that the veteran did not have amblyopia, and the medical 
evidence has never suggested that one eye was better than the 
other.

The examiner further opined that the veteran's vision has 
always been corrected to normal, even after the examinations 
for the contusion.  He added that nothing has changed except 
the aging process that is now occurring.  As to Dr. Bender's 
opinion that the veteran's gland dysfunction may have been 
caused by the accident, the VA examiner opined that this was 
highly unlikely and that dysfunction was more likely to 
result of a change in the veteran's diet or some type of 
condition that the veteran was not accustomed to or personal 
hygiene.  Like acne, it is an oily gland dysfunction.  The 
examiner indicated that it highly unlikely that problems 
associated with the gland would result from a crash and that 
it was practically impossible to have occurred considering 
all factors.  

In essence, the VA examiner opined that the veteran is 
nearsighted with a little astigmatism.  Basically, the 
veteran has normal, slightly nearsighted, eyes that have not 
changed over the years.  

Weighing the evidence, the Board finds that the VA examiner's 
opinion has more probative value than that of Dr. Bender.  
The VA examiner thoroughly reviewed the veteran's claim file 
prior to rendering an opinion.  The record does not show that 
Dr. Bender reviewed the veteran's entire medical history, and 
much of his opinion seems to be based on speculation.  

Conclusion

The preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for barotitis and 
residuals of a left eye contusion.  Because the evidence is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 


ORDER

Service connection for barotitis is denied.  

Service connection for residuals of a left eye contusion is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

